Morton, C. J.
The only exception taken by the defendants Goldstein and Levi was one to the instructions given as to the corroboration of the testimony of Williams doncerning the larcenies in the county of Suffolk.
The subject of the admission and effect of corroborative testimony was fully considered in the case of Commonwealth v. Holmes, 127 Mass. 424, and it was there held that, although a jury may convict upon the uncorroborated testimony of an accomplice, yet that evidence, in order to be competent as corroborative of an accomplice, in the sense of rendering it safe and prudent to convict, must be evidence tending to connect the defendant on trial with the crime charged. In the case at bar, the instructions were in conformity with this decision.
The evidence shows that the defendants Hayes and Williams formed and carried out a scheme to steal goods in the neighboring cities and towns, and to bring them into Boston for the purpose *370of disposing of them to the defendants Goldstein and Levi. Hayes and Williams might be convicted of larceny in the county in which the goods were stolen, and also, by reason of the new asportation in Boston, of larceny in the county of Suffolk. But the transaction of stealing the goods and disposing of them in Boston was a single, connected one; and the evidence showing that Hayes took part in the original larcenies tended to connect him with the crimes committed in Boston. It corroborated the testimony of Williams, because it showed the joint action of the two in the early stages of the criminal transaction, and thus tended directly and strongly to show that- Hayes participated in the crimes charged in the indictment. Commonwealth v. Larrabee, 99 Mass. 413.
The evidence, therefore, was properly submitted to the jury for their consideration, as evidence corroborating the testimony of the accomplice Williams.

Exceptions overruled.